Rose, J.
This is an action to recover fire insurance under a contract of compromise and settlement fixing the loss at *449$711.11. For the term of one year from March 23, 1909, defendant insured plaintiff against loss by fire to the extent of $1,000 pn a linotype and $200 on a steretoyping plant, and authorized concurrent insurance, which was written in the Springfield Fire & Marine Insurance Company to the extent of $1,300 on the linotype and $200 on the stereotyping plant. The building containing the property was destroyed by fire April 27, 1909. Plaintiff pleaded a compromise and settlement of defendant’s'proportion of the loss at $711.11. In its answer defendant denied the compromise and settlement, and pleaded the following defenses: (1) Plaintiff was not the sole owner of the property at the time of the fire, and for that reason was not entitled to any indemnity under the terms of his policy. (2) In violation of his insurance contract, lie made false statements in his proof of loss and thus invalidated his insurance. The case was tried to the court without a jury. From a judgment in favor of plaintiff for $240.12 only, he has appealed.
This case was decided on the identical evidence considered in Springfield Fire & Marine Ins. Co. v. Peterson, ante, p. 446, and for the reasons therein stated the result here must be the same.
The judgment granting relief to defendant, being outside of the issues and evidence, is reversed and the cause remanded for further proceedings.
Reversed.